                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

CHASE MATHEWS,                                   :   Case No. 3:21-cv-84
                                                 :
        Plaintiff,                               :
                                                 :   Magistrate Judge Peter B. Silvain, Jr.
vs.                                              :
                                                     (by full consent of the parties)
                                                 :
FORD MOTOR COMPANY,                              :
                                                 :
        Defendant.                               :
                                                 :


                                             ORDER


       This civil case is set for a second pretrial scheduling conference before Magistrate Judge

Peter B. Silvain, Jr., on May 24, 2021 at 11:00 am. The trial attorney for each party is required

to appear and participate in the second pretrial scheduling conference with the Court. To

participate, the attorneys for the parties shall call: 1-888-363-4735, enter access code 6287286,

security code 123456, and wait for the Court to join the conference.

       IT IS SO ORDERED.

May 18, 2021                                          s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge
